Motion Granted; Original Proceeding Dismissed and Memorandum Opinion
filed July 30, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-01092-CV


  IN RE EOG RESOURCES, INC. AND RENEGADE WELL SERVICES,
                     LLC, RELATORS


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-34043

                          MEMORANDUM OPINION

      Relators EOG Resources, Inc. and Renegade Well Services, LLC filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. On July 19, 2019, relators filed a joint motion to
dismiss this proceeding. Real party in interest joined in the motion to dismiss,
which states that relators and real party in interest have reached a settlement of all
issues in the underlying case.
      We grant the joint motion to dismiss. Accordingly, we dismiss this appeal.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2